                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

JEFFREY ALAN LONG,                               )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
VS.                                              )           No. 18-1146-JDT-cgc
                                                 )
                                                 )
CHAD JACKSON, ET AL.,                            )
                                                 )
       Defendants.                               )
                                                 )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On August 8, 2018, Plaintiff Jeffrey Alan Long, currently in custody at the Haywood

County Justice Complex (Jail) in Brownsville, Tennessee, filed a pro se complaint pursuant to

42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) After Long

submitted the required financial information, (ECF No. 5), the Court issued an order on August

30, 2018, granting leave to proceed in forma pauperis and assessing the civil filing fee pursuant to

the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b) (ECF No. 6). Long sues Chad

Jackson and Blake Perry of the West Tennessee Drug Task Force.1



       1
          Long also seeks to sue “around 5 to 7 more agents” whose identity he does not provide.
(ECF No. 1 at PageID 2.) Service of process cannot be made on an unknown or fictitious party.
The filing of a complaint against an unknown Defendant does not toll the running of the statute
of limitation against that party. See Cox v. Treadway, 75 F.3d 230, 240 (6th Cir. 1996); Bufalino
v. Mich. Bell Tel. Co., 404 F.2d 1023, 1028 (6th Cir. 1968).
       Long alleges that on June 14, 2018, he was “approached by SUVs” when he was leaving

his home his home in Halls, Tennessee. (ECF No. 1 at PageID 2.) Long apparently was in a

vehicle because he alleges the SUVs conducted a traffic stop, after which he was “surrounded by

several vehicles and men with guns yelling aggressive[ly].” (Id.) Long alleges he stuck his hands

out his window “to show I was submitting to there [sic] Authority.” (Id.) Unspecified agents

allegedly approached Long and knocked him unconscious with “a weapon to the face.” (Id.) Long

awoke to repeated blows to his face and head by several agents who allegedly continued to beat

him “for several minutes.” (Id.) When the beating stopped, the agents bandaged Long’s head

before handing him over to Haywood County. (Id.) Upon his arrived in Haywood County, Long

alleges he was “immedeatly [sic] rushed” to Jackson Madison County General Hospital for

treatment of injuries to his skull, shoulder, ribs, and eyes. (Id.)

       Long requests an investigation into “this brutal corrupt event” and insists “there should be

body cam or dash cam” footage available to corroborate his allegations. (Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

                                                   2
an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Long filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).




                                                  3
        Long names two Defendants in his complaint but does not allege any unlawful action taken

by either of them. He suggests Defendants Jackson and Perry were involved but alleges only

generally that “men with guns” aggressively approached him and that “the agents” beat him for

several minutes. Nor is it clear whether all of the men involved were agents hired by or assigned

to the West Tennessee Drug Task Force or whether they only represent a different agency or

county.2 Long also provides only scant details of the circumstances surrounding the traffic stop.

He does not describe the reason for the stop, whether he faced any charges, or whether he was

attempting to flee the agents when he was stopped. These details are necessary to guide the Court’s

screening of his complaint. As it stands, Long’s general allegations are insufficient to state a claim

against any individual Defendant. See Twombly, 550 U.S. at 570 (holding that a complaint that

fails to allege any action by a Defendant necessarily fails to “state a claim for relief that is plausible

on its face”). His complaint is therefore subject to dismissal in its entirety for failure to state a

claim upon which relief may be granted.

        The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to




        2
          According to Tennessee Code Annotated § 8-7-110(a), a judicial drug task force or
judicial violent crime and drug task force is an entity that may be established by a single
Tennessee judicial district or jointly by multiple judicial districts. It is usually multi-
jurisdictional and can be made up of various personnel such as law enforcement officers,
assistant district attorneys general and district attorney general criminal investigators. A task
force can hire its own personnel and/or personnel may be assigned to the task force “by the chief
law enforcement official of the assigning jurisdiction, including, but not limited to, sheriff
offices, police departments, task forces, state law enforcement agencies and district attorneys
general offices.” Id.

                                                    4
cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court finds that Long should be given an opportunity to amend his complaint.

        In conclusion, Long’s complaint is DISMISSED for failure to state a claim on which relief

can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). Leave to amend,

however, is GRANTED. Any amendment must be filed within twenty-one days after the date of

this order.

        Long is advised that an amended complaint will supersede the original complaint and must

be complete in itself without reference to the prior pleadings. The amended complaint must be

signed, and the text of the amended complaint must allege sufficient facts to support each claim

without reference to any extraneous document. Any exhibits must be identified by number in the

text of the amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim for

relief must be stated in a separate count and must identify each defendant sued in that count. If

Long fails to file an amended complaint within the time specified, the Court will assess a strike

pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                     s/ James D. Todd
                                                    JAMES D. TODD
                                                    UNITED STATES DISTRICT JUDGE




                                                5
